Citation Nr: 0014492	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  00-09 574	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on February 27, 1998; a Notice of 
Disagreement was received by VA after November 18, 1988, and 
the veteran retained an attorney in March 1998, within one 
year of the date of the Board's decision.

2.  The veteran and his attorney signed a contingent attorney 
fee agreement in March 1998 which provided that 20 percent of 
past-due benefits were to be paid by VA to the veteran's 
attorney.  

3.  In a rating decision dated in February 2000, which 
resulted in past due benefits to the veteran, the RO 
increased the disability rating assigned to the veteran's 
post-traumatic stress disorder (PTSD) from 70 percent to 100 
percent disabling, effective December 21, 1992, the date of 
receipt of the veteran's informal claim for an increased 
rating for PTSD.



CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement dated in March 1998 by VA from past 
due benefits for the increased evaluation for PTSD from 70 to 
100 percent for the period from December 21, 1992, to 
February 16, 2000, in the amount of 20 percent, have been 
met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a Notice of 
Disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the RO issued a rating decision in November 
1993 denying the veteran's claim for a rating in excess of 70 
percent for his service-connected PTSD.  A Notice of 
Disagreement pertaining to that decision was received by VA 
in May 1994, and the claim was appealed to the Board.

The Board then issued a decision on February 27, 1998, 
denying an evaluation in excess of 70 percent for the 
veteran's service-connected PTSD.  Thereafter, on March 27, 
1998, the veteran and his attorney entered into an attorney 
fee agreement to represent the veteran in his claim for VA 
benefits denied in the February 1998 Board decision.  At that 
time, the veteran was appealing the denial of this claim to 
the United States Court of Appeals for Veterans Claims 
(Court).  The attorney fee agreement called for the attorney 
to be paid on a contingent basis 20 percent of any past-due 
benefits directly by the VA.  

In December 1998, the Court issued an Order granting a Joint 
Motion for Remand submitted on behalf of the Secretary and 
the veteran to vacate the Board's decision and to remand the 
case to the Board.  In July 1999, the Board issued a decision 
remanding the case to the RO for development consistent with 
the Court's decision.  Following an additional examination of 
the veteran, the RO granted an increased evaluation to 100 
percent for the veteran's PTSD.  Thereafter, by letter dated 
March 14, 2000, the veteran and his attorney were informed 
that past-due benefits resulting from this award had been 
computed as $89,967.33.00, and that $17,993.47, or 20 percent 
of these past-due benefits, had been withheld as the maximum 
attorney fee payable, pending a determination by the Board as 
to the issue of attorney fees.  In this regard, the Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board therefore concludes 
that the fee agreed to in the fee agreement involved in this 
case is presumptively reasonable in fact.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.

Based on this evidence, the Board finds that the March 27, 
1998, attorney fee agreement satisfies the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a Notice of Disagreement pertaining 
to that decision received in May 1994, thus after November 
18, 1988, and documentation reflecting the retention of 
counsel with a contingent fee agreement within one year of 
the Board's decision. 

Also, the basic requirements have been met because the total 
fee (excluding expenses) required in the agreement does not 
exceed 20 percent of the total amount of past-due benefits 
awarded, the amount of the fee is contingent on whether the 
claim is resolved in a manner favorable to the veteran, and, 
as reflected in the RO's March 2000 letter, the award of 
past-due benefits resulted in payment to the veteran from 
which a fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
the grant of increased compensation from 70 to 100 percent 
for PTSD are met concerning the past-due benefits

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of increased 
compensation for PTSD, that accrued between the effective 
date of the award, i.e., December 21, 1992, and the date of 
the grant of the benefit by the RO, i.e., February 16, 2000.  
Thus, the attorney is entitled to payment of 20 percent of 
the amount of the award for increased compensation from 70 to 
100 percent, accrued between those two dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  Payment of monetary benefits 
based, as here, on an award of increased compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from January 1, 1993, as the veteran 
and his attorney were advised by the previously noted 
correspondence from the RO.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and 20 percent of the veteran's 
past-due benefits awarded the veteran for the increased 
evaluation for his PTSD from 70 percent to 100 percent for 
the period from December 21, 1992, through February 16, 2000, 
should be paid to the attorney.



		
	RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals



 


